     Case 8:17-ap-01068-MW       Doc 101 Filed 10/18/19 Entered 10/18/19 10:27:03                 Desc
                                  Main Document Page 1 of 3



1
2
                                                                      FILED & ENTERED
3
4                                                                           OCT 18 2019
5
                                                                       CLERK U.S. BANKRUPTCY COURT
                                                                       Central District of California
6                                                                      BY bolte      DEPUTY CLERK


7
8
                            UNITED STATES BANKRUPTCY COURT
9
                              CENTRAL DISTRICT OF CALIFORNIA
10
                                      SANTA ANA DIVISION
11
12   In re:                                           CHAPTER 7

13   Ralph E Sanders                                  Case No.: 8:17-bk-10265-MW
                                                      Adv No: 8:17-ap-01068-MW
14
                                                 ORDER ON DEBTOR-DEFENDANT’S FRCP
15                                               54(b) MOTION FOR ENTRY OF JUDGMENT
                                      Debtor(s).
16                                               ON FALSE OATH CLAIM

17
     Larnita Pette
18
19                                   Plaintiff(s),
          v.
20
21   Ralph E Sanders
22
23                                Defendant(s).

24
25            Debtor-defendant Ralph Sanders (“Debtor”) moves pursuant to Federal Rule of
26   Bankruptcy Procedure 7054 and Federal Rule of Civil Procedure 54(b) (the “Motion”) for
27   entry of final judgment on less than all the claims in Pette v. Sanders (In re Sanders),
28   Adversary Proceeding No. 8:17-ap-01068-MW in the main bankruptcy case of In re




                                                     -1-
     Case 8:17-ap-01068-MW        Doc 101 Filed 10/18/19 Entered 10/18/19 10:27:03                Desc
                                   Main Document Page 2 of 3



1    Sanders, Case No. 8:17-bk-10265-MW (the “1068 Action”).
2           The 1068 Action is comprised of a denial of discharge cause of action under 11
3    U.S.C. § 727 and an exception to discharge cause of action under 11 U.S.C. § 523.
4    With respect to the latter, plaintiff Larnita Pette (“Plaintiff”) had sued Debtor in state
5    court alleging defamation and other causes of action. These actions were pending in
6    state court when Debtor filed his voluntary chapter 7 petition.
7           This Court determined that considerations of judicial economy and expeditious
8    resolution of litigation militated in favor of going forward with the section 727 cause of
9    action and temporarily staying the section 523 cause of action. The Court reasoned
10   that if were to try the section 727 cause of action and determine that Debtor should be
11   denied a discharge, the section 523 cause of action would not need to be tried. On the
12   other hand, if the section 727 cause of action were to be decided in Debtor’s favor, then
13   the section 523 cause of action could proceed.
14          Federal Rule of Civil Procedure 54(b), applicable in this matter pursuant to
15   Federal Rule of Bankruptcy Procedure 7054(a), permits a court to enter judgment on
16   fewer than all the claims in a case only if “the court determines there is no just reason
17   for delay.” Partial judgment under Rule 54(b) is proper where there are distinct and
18   severable claims and immediate appellate review of the portions ruled upon will not
19   result in later duplicative proceedings in the trial or appellate court. Wood v. GCC Bend,
20   LLC, 422 F.3d 873, 878-79 (9th Cir. 2005).
21          Debtor seeks appellate review of this Court’s order deciding the section 727
22   claim in Plaintiff’s favor. The section 727 claim would appear to the Court to be distinct
23   and severable from the section 523 claim for the reasons stated above. Were the Court
24   to grant the Motion and render judgment on the section 727 claim, immediate appellate
25   review of this determination would not appear to result in subsequent duplicative
26   proceedings.
27
28




                                                   -2-
     Case 8:17-ap-01068-MW         Doc 101 Filed 10/18/19 Entered 10/18/19 10:27:03           Desc
                                    Main Document Page 3 of 3



1          For these reasons, the Court grants the Motion and directs Debtor to lodge a
2    form of judgment consistent with this Order within ten (10) days of the Order’s entry.
3          IT IS SO ORDERED.
4                                               ###
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
          Date: October 18, 2019
25
26
27
28




                                                -3-
